Petitions for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed November 13, 2003








Petitions for Writ of
Habeas Corpus Dismissed and Memorandum Opinion filed November 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01178-CV
NO. 14-03-01179-CV
 
____________
 
IN RE DONALD RAY MEZZELL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 22, 2003, relator, Donald Ray Mezzell, filed  petitions for writs of habeas
corpus.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  In is petitions, relator challenges the validity of two prior convictions
for driving while intoxicated.




We are unable to consider relator=s petitions for writ of habeas corpus
because our authority to entertain petitions for writ of habeas corpus extends
solely to the actions of judges in civil cases. 
See Tex. Gov=t Code Ann. ' 22.221(d).  Therefore, we dismiss relator=s petitions for lack of
jurisdiction.  
PER CURIAM
Petition Dismissed and Memorandum
Opinion filed November 13, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.